Citation Nr: 0022340	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  97-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran retired from military service in October 1962, 
after more than 20 years of active duty.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision from the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to TDIU 
benefits.

This case was before the Board in May 1999, at which time 
increased ratings for the service-connected gastrointestinal 
(GI) disability and left hip arthritis were denied; the TDIU 
issue was remanded for additional development.  The RO 
complete such development to the extent possible, and the 
case is again before the Board for appellate review.  The 
Board is obligated by law to ensure that the RO complies with 
its directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

A rating decision dated in May 2000 continued the currently-
assigned disability ratings for the veteran's service-
connected disabilities.  The veteran was informed of this 
decision in a letter from the RO dated in May 2000.  A notice 
of disagreement was not filed.  Therefore, those matters are 
not properly before the Board for appellate review.  
38 C.F.R. § 20.200 (1999).  


FINDINGS OF FACT

1.  The veteran has reported completing four years of high 
school.  Records also show that the veteran last worked in 
1978.  His work experience was as a truck driver, dispatcher, 
and salesman.

2.  Service connection is in effect for gunshot wound 
residuals of the left thigh, evaluated as 40 percent 
disabling; hiatal hernia with gastroesophageal reflux disease 
(GERD), gastritis, vagotomy and pyloroplasty and history of 
oversewn gastric ulcer, evaluated as 20 percent disabling; 
and traumatic arthritis of the left hip, evaluated as 10 
percent disabling.  His combined disability evaluation is 60 
percent.

3.  The veteran's service-connected disabilities are not of 
sufficient severity so as to preclude the veteran from 
engaging in substantially gainful employment.


CONCLUSION OF LAW

The veteran is not unemployable due to his service-connected 
disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service connection is in effect for gunshot wound residuals 
of the left thigh, evaluated as 40 percent disabling; hiatal 
hernia with gastroesophageal reflux disease (GERD), 
gastritis, vagotomy and pyloroplasty and history of oversewn 
gastric ulcer, evaluated as 20 percent disabling; and 
traumatic arthritis of the left hip, evaluated as 10 percent 
disabling.  The veteran has no other adjudicated service-
connected disabilities.  His combined disability evaluation 
is 60 percent. 

The veteran has reported completing four years of high 
school.  Records also show that the veteran last worked in 
1978.  His work experience was as a truck driver, dispatcher, 
and salesman.

A statement dated in February 1979 from VA cardiology clinic 
records indicates that the veteran was permanently and 
totally disabled from gainful employment.  The only 
disability mentioned was heart disease.  A statement dated in 
July 1979 from Lieutenant Commander KB indicates that 
information extracted from the veteran's medical records, of 
which he was the custodian, reveals that the veteran was seen 
in the cardiology clinic in July 1979.  The physician stated 
that the veteran had atherosclerosis of the coronary 
arteries, for which he had heart surgery and was on 
medication.  The veteran was permanently and totally disabled 
from gainful employment.  

A statement dated in March 1980 was received from GRT, the 
veteran's former acting supervisor when he worked as a 
dispatcher.  She stated that the veteran's desire to do the 
work of a dispatcher was hampered by the state of his 
"nerves" and his inability to work under the pressures 
involved.  

A decision by the Board dated in July 1980 denied service 
connection for a low back disability and heart disease.  

A letter dated in January 1981 from a captain of the Army 
medical corps indicates that the veteran had been permanently 
and totally disabled for about 2 years.  His medical 
condition was related to atherosclerotic heart disease.  He 
noted that the veteran had been instructed by him that 
working might represent a danger to his health.  

During VA examination of January 1997, the veteran reported 
that he had been unemployed since 1979.  The veteran stated 
that he had driven a truck, but he stopped due to his left 
hip and heart conditions.  

The veteran presented testimony at a personal hearing at the 
RO in January 1998.  The veteran described how his service-
connected hip disability affected his being able to perform 
truck driving duties.  He stated that he needed his left hip 
to shift, and this disability prevented him from driving.  He 
explained that there are no automatic transmissions in 5-ton 
trucks.  Hearing transcript (T.) 5.  

The veteran was afforded a VA examination in October 1999 for 
evaluation of his service-connected GI disability.  The 
examiner stated that the veteran's claims file was available 
and it was reviewed.  It was noted that the veteran last 
worked in about 1979 as a driver of a 5-ton truck.  Prior to 
that, he sold automobiles for ten years.  The veteran 
indicated that he was told to stop working because of 
coronary artery disease (CAD).  On physical examination, the 
veteran had no signs of anemia.  His weight had increased 
over the preceding 12 months.  The examiner noted that he was 
unaware of the current site of any type of ulcer disease.  
The diagnoses were hiatal hernia and history of gastric 
ulcer.  

The same examiner also evaluated the veteran's gunshot wound 
residuals and left hip arthritis.  The diagnoses were severe 
degenerative joint disease (DJD) of the left hip and moderate 
DJD of the right hip.  The examiner remarked that the veteran 
admitted stopping work as a truck driver due to his inability 
to change tires on a large truck secondary to his CAD.  The 
veteran stated that he now would be unable to drive a truck 
for work because he is unable to operate the clutch with his 
left leg.  The examiner agreed that the veteran would not be 
able to drive and operate a clutch and would not be able to 
be employed in a driving occupation.  The examiner opined 
that the condition that limited the veteran's ability to work 
for the preceding 18 years was heart disease.  

Analysis

A review of the record discloses that this veteran has 
submitted a well grounded claim in that he has presented 
evidence of service-connected disabilities and assertions 
that such disabilities interfere with his ability to maintain 
gainful occupation.  The VA, therefore, has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  In this regard, the Board 
notes that the veteran was afforded multiple VA examinations 
during the pendency of his appeal.  The RO sought to obtain 
the requested medical opinions and any other relevant 
evidence.  As such, the VA's duty to assist has been 
satisfied.  

As noted above, service connection is in effect for gunshot 
wound residuals of the left thigh, evaluated as 40 percent 
disabling; hiatal hernia with gastroesophageal reflux disease 
(GERD), gastritis, vagotomy and pyloroplasty and history of 
oversewn gastric ulcer, evaluated as 20 percent disabling; 
and traumatic arthritis of the left hip, evaluated as 10 
percent disabling.  His combined disability evaluation is 60 
percent.

In general, disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities 
(Schedule), 38 C.F.R. Part 4 (1999).  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1999).

If a veteran has not met the percentage requirements set out 
in 38 C.F.R. § 4.16(a), a claim for a total disability rating 
based upon individual unemployability "presupposes that the 
rating for the [service-connected] condition is less than 
100%, and only asks for TDIU because of 'subjective' factors 
that the 'objective' rating does not consider."  Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  The provisions of 
38 C.F.R. § 4.16(b) allow for extraschedular consideration of 
cases in which veterans who are unemployable due to service-
connected disabilities but who do not meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1)(1999).   

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (1999).  Before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the appellant's service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age or nonservice-connected disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran contends that he is entitled to a total rating 
based on individual unemployability because his service-
connected disabilities prevent him from obtaining and 
maintaining substantially gainful employment.  The veteran 
specifically maintains that he is unable to perform the 
duties associated with his last employment as a truck driver 
because his service-connected left hip disability precludes 
him from using a clutch.    

A review of the record reveals that in this case, the ratings 
for the veteran's service-connected disabilities do not meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
In a July 1997 SOC, the RO notified the veteran of the basis 
of the denial; the RO did not forward the claim to the 
Director of Compensation and Pension Services as a referral 
for extraschedular consideration.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that it did not read the regulation pertinent to 
extraschedular consideration as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such conclusion on its own.  See also 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In the instant case, the record initially contained medical 
statements dated in 1979 and 1981 to the effect that it was 
the veteran's heart disease that rendered him unable to work.  
The Board may not grant a TDIU based on the effects of 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Similarly, a former acting supervisor at one of the 
veteran's past places of employment opined that it was 
"nerves" [that is, non-service-connected disability] that 
affected his inability to perform dispatcher work.  As such, 
a basis for a TDIU is not provided.  Id.  

On VA examination in 1997 and at his 1998 hearing, the 
veteran implicated his left hip disability as a sole reason 
for precluding his employment as a truck driver.  In light of 
the VA's duty to assist, the Board requested that a medical 
opinion be obtained pertinent to the effects of service-
connected disability on the veteran's employability.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In 1999, the 
medical expert reviewed the veteran's file, conducted an 
examination of the veteran and recorded any pertinent 
history, including the veteran's various employment 
experiences.  After such review, the examiner concluded that 
the veteran would not be able to operate a clutch in order to 
perform his past job as a truck driver.  However, the 
examiner did not conclude that the other types of employment 
consistent with the veteran's training, experience and 
education were precluded.  Further, the examiner identified 
the veteran's heart disease as the factor that limited the 
veteran's ability to work.  This medical opinion is of high 
probative value.  Id.  No other competent [medical] evidence 
has been submitted that contains an opinion that the veteran 
is precluded from all forms of employment consistent with his 
training, experience and education. 

Upon review of the above-reported evidence of record, the 
Board concludes that pathology attributable to the veteran's 
service-connected disabilities does not prevent him from 
obtaining and sustaining substantially gainful employment.  
Based on the medical evidence of record, the Board finds that 
the evidence in this veteran's case does not demonstrate that 
the veteran's service-connected disabilities are of such 
severity so as to render him unable to undertake some type of 
gainful employment.  Critical in the Board's decision in this 
case is the 1999 VA medical opinion of record related to the 
veteran's ability or inability to maintain gainful employment 
due to his service-connected disabilities and limited its 
opinion to ruling out only one type of work that the veteran 
had performed in the past.  See Friscia v. Brown, 7 Vet. App. 
294, 297 (1994).  In this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board is not free to substitute its own 
judgment for that of a medical expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

It is clear from the veteran's statements that he sincerely 
recognizes that he has limitations in his abilities due to 
service-connected disability.  While the Board acknowledges 
that he has problems to contend with, the competent and 
probative medical evidence of record demonstrates that the 
veteran's service-connected disabilities do not prevent him 
from obtaining and maintaining substantially gainful 
employment for which he has the background to pursue.  As 
noted above, the medical opinions of record as related to the 
veteran's service-connected disabilities, do not document 
that the service-connected disabilities, in and of 
themselves, are of such severe symptomatology so as to 
preclude the veteran's ability to pursue substantially 
gainful employment.  38 C.F.R. §§ 3.340, 3.41, 4.16(a).  In 
sum, there is no persuasive evidence to indicate that 
referral for a TDIU on an extraschedular basis is warranted.  
Accordingly, a total rating based on individual 
unemployability in this case is not warranted.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


